Citation Nr: 0007058	
Decision Date: 03/15/00    Archive Date: 03/23/00

DOCKET NO.  96-22 394	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased (compensable) evaluation for 
impotence under 38 U.S.C.A. § 1151.

2.  Entitlement to an earlier effective date for the grant of 
benefits under U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

R. A. Caffery, Counsel


INTRODUCTION

The veteran had active service from March 1943 to February 
1946.  In a February 1996 rating action, the Department of 
Veterans Affairs (VA) Regional Office, Cleveland, Ohio, 
granted benefits for impotence under the provisions of 
38 U.S.C.A. § 1151.  The condition was rated noncompensable, 
effective March 22, 1995.  The veteran was also found 
entitled to special monthly compensation under 38 U.S.C.A. 
§ 1114(k) on account of loss of use of a creative organ from 
March 22, 1995.  The veteran appealed for an increased rating 
for the impotence and also for an earlier effective date for 
the grant of benefits under 38 U.S.C.A. § 1151.  In November 
1997 the veteran was afforded a hearing before a member of 
the Board of Veterans' Appeals (Board) sitting in Washington, 
D.C.  In September 1998 the Board issued a decision denying 
entitlement to the benefits sought.

The veteran appealed the Board's September 1998 decision to 
the U. S. Court of Appeals for Veterans Claims (Court).  
However, while his appeal was pending, the Court was notified 
by his counsel that the veteran had died in March 1999.  In 
an order dated in September 1999 the Court held that pursuant 
to Landicho v. Brown, 7 Vet. App. 42 (1994), the appropriate 
remedy in the case was to vacate the Board decision from 
which the appeal was taken and to dismiss the appeal.  The 
Court noted that that action had the legal effect of 
nullifying the previous merits adjudication by the regional 
office because that decision had been subsumed in the Board 
decision.





FINDING OF FACT

The veteran died in March 1999 during the pendency of his 
appeal before the Court.


CONCLUSION OF LAW

The February 1996 rating action by the regional office 
granting benefits for impotence under 38 U.S.C.A. § 1151 and 
rating the condition noncompensable, effective in March 1995 
is vacated.  Landicho v. Brown, 7 Vet. App. 42, 44 (1994); 
38 C.F.R. § 20.1104 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

As noted above, the veteran died in March 1999 while his 
claims were pending before the Court.  In an order dated in 
September 1999, the Court held that, pursuant to its holding 
in Landicho v. Brown, supra, disability compensation under 
Chapter 11 of Title 38, U. S. Code, did not survive a 
veteran's death and that, therefore, where the appellant is a 
veteran who dies while the denial by the Board of the 
veteran's claim is pending on appeal, the Court no longer had 
jurisdiction to consider the claim.  The Court held that 
under Landicho, the appropriate remedy was to vacate the 
Board decision from which the appeal was taken and to dismiss 
the appeal.  The Court explained that that was done to ensure 
that the Board decision and the underlying VA regional office 
decision would have no preclusive effect in the adjudication 
of any accrued benefits claim derived from the veteran's 
entitlement.  Therefore, in accordance with the Court's 
order, the regional office must vacate the February 1996 
rating decision upon which this case was premised.





ORDER

The regional office is directed to vacate the February 1996 
rating action granting benefits for impotence under 
38 U.S.C.A. § 1151 and rating the condition noncompensable, 
effective in March 1995.


		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals

 

